 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2 

--------------------------------------------------------------------------------



EMPLOYMENT AND CHANGE IN CONTROL AGREEMENT
 
BRUCE J. WOOD
 
PARTIES
 
This Employment and Change in Control Agreement (this “Agreement”) is entered
into effective as of June 1, 2007 (the “Effective Date”) by and between Schiff
Nutrition Group, Inc., a Utah corporation with offices at 2002 South 5070 West,
Salt Lake City, Utah 84104-4836 (the “Company”) and Bruce J. Wood residing at
3983 East Alta Approach, Sandy, Utah 84092 (“Executive”).
 
WITNESSETH:
 
WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated as of June 1, 2002, that expired on May 31, 2007 (the “Prior
Agreement”);
 
WHEREAS, the Company and Executive are also parties to that certain Change in
Control Agreement dated as of October 1, 2005 (the “Change in Control
Agreement”); and
 
WHEREAS, the Company and the Executive desire to enter into a single agreement
setting forth the terms of a new employment agreement and amending and restating
the terms of the Change in Control Agreement to extend the period during which
Executive’s employment will be deemed to be terminated “in connection with a
Change in Control,” to clarify the intent of certain provisions, and to make
certain other changes.
 
 
TERMS OF AGREEMENT
 
NOW, THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and Executive agree as
follows:
 
1.  Definitions.  For purposes of this Agreement, the terms listed below shall
be defined as indicated.
 
Affiliate:  A domestic or foreign business entity controlled by, controlling,
under common control with, or in joint venture with, the applicable person or
entity.
 
Annual Bonus:  See Section 3.2.
 
Base Salary:  Except as otherwise noted in the Agreement, the base salary
described in Section 3.1 for a 12 month period, as in effect from time to time,
but without regard to any reduction in Executive’s base salary that would serve
as a basis for a termination of employment by Executive for “Good Reason”
pursuant to Section 5.2.
 
Board:  The Board of Directors of the Company or Schiff Nutrition International,
Inc. (“SNI”).
 
Cause:  See Section 5.1.
 
 

--------------------------------------------------------------------------------


 
 
Change in Control:  The occurrence of any of the following:
 
(a)  A transaction or series of transactions (other than an offering of SNI
Class A common stock to the general public through a registration statement
filed with the Securities and Exchange Commission) whereby any “person” or
related “group” of “persons” (as such terms are used in Sections 13(d) and
14(d)(2) of the Exchange Act (other than SNI, any of its subsidiaries, an
employee benefit plan maintained by SNI or any of its subsidiaries or a “person”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, SNI) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of SNI possessing more than 50% of the total combined voting power
of SNI’s securities outstanding immediately after such acquisition, excluding
any transaction involving a distribution of SNI’s Class A common stock (or any
substituted security) held by Weider Health and Fitness (“WHF”) to individual
stockholders of WHF or their family trusts if and to the extent the Board finds
such distribution to not be within the intent of this subsection (a);
 
(b)  During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board of Directors of SNI together with
any new director(s) (other than a director designated by a person who shall have
entered into an agreement with SNI to effect a transaction described in
subsection (a) or subsection (c)) whose election by the Board of Directors of
SNI or nomination for election by SNI’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the two year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof;
 
(c)  The consummation by SNI (whether directly involving SNI or indirectly
involving SNI through one or more intermediaries) of (x) a merger,
consolidation, reorganization, or business combination or (y) a sale or other
disposition of all or substantially all of SNI’s assets or (z) the acquisition
of assets or stock of another entity, in each case other than a transaction:
 
(i)  Which results in SNI’s voting securities outstanding immediately before the
transaction continuing to represent (either by remaining outstanding or by being
converted into voting securities of SNI or the person that, as a result of the
transaction, controls, directly or indirectly, SNI or owns, directly or
indirectly, all or substantially all of SNI’s assets or otherwise succeeds to
the business of SNI (SNI or such person, the “Successor Entity”)) directly or
indirectly, at least a majority of the combined voting power of the Successor
Entity’s outstanding voting securities immediately after the transaction, and
 
(ii)  After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
subsection (c)(ii) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in SNI prior
to the consummation of the transaction; or
 
(d)  SNI’s stockholders approve a liquidation or dissolution of SNI.
 
Code:  The Internal Revenue Code of 1986, as amended.
 
Competition Date:  See Section 8.4.
 
 
2

--------------------------------------------------------------------------------


 
 
Confidential Information:  All secret proprietary information of the Company and
its Affiliates, not otherwise publicly disclosed, whether or not discovered or
developed by Executive, known by Executive as a consequence of Executive’s
employment with the Company at any time as an employee or agent.  Without
limiting the generality of the foregoing, such proprietary information shall
include (a) customer lists; (b) acquisition, expansion, marketing, financial and
other business information and plans; (c) research and development; (d) computer
programs; (e) sources of supply; (f) identity of specialized consultants and
contractors and confidential information developed by them for the Company and
its Affiliates; (g) purchasing, operating and other cost data; (h) special
customer needs, cost and pricing data; (i) manufacturing methods; (j) quality
control information; (k) inventory techniques; (l) employee information; any of
which information is not generally known in the industries in which the Company
and its Affiliates are conducting business or shall at any time during
Executive’s employment conduct business including (without limitation) the
Nutraceutical Industry.  Confidential Information also includes the overall
business, financial, expansion and acquisition plans of the Company and its
Affiliates, and includes information contained in manuals, memoranda,
projections, minutes, plans, drawings, designs, formula books, specifications,
computer programs and records, whether or not legended or otherwise identified
by the Company and its Affiliates as Confidential Information, as well as
information which is the subject of meetings and discussions and not so
recorded. Notwithstanding the foregoing, Confidential Information shall not
include (i) information, from a source other than the Company,  which is in
Executive’s possession on the date hereof or subsequently becomes available to
Executive so long as such information was lawfully obtained and is not, to the
knowledge of Executive, subject to another confidentiality agreement or
obligation of secrecy to the Company or another person, or (ii) information
which becomes generally available to the public other than directly or
indirectly as a result of disclosure by Executive.
 
Closing Price:  The closing price, as reported in The Wall Street Journal, of a
share of Common Stock (or any successor company’s equivalent shares) on the
principal exchange on which such shares are traded (currently the New York Stock
Exchange), subject to equitable adjustment for stock splits, recapitalizations
or similar transactions including stock received or exchanged on any merger,
consolidation or similar event.
 
Common Stock:  Class A common stock of SNI.
 
Developments:  Those discoveries, inventions, improvements, advances, methods,
practices and techniques, concepts and ideas, whether or not patentable,
relating to or arising out of Executive’s employment activities with the Company
and/or the Products.
 
Effective Date:  See preamble.
 
Employment Period:  The period from the Effective Date through the Expiration
Date, except as terminated earlier or extended as provided in this Agreement.
 
Equity Awards:  Restricted stock or other equity awards granted pursuant to the
Equity Incentive Plan.
 
Exchange Act:  The Securities Exchange Act of 1934, as amended.
 
Expiration Date:  May 31, 2008.
 
Good Reason:  See Section 5.2.
 
Good Reason Date:  The day on which the material breach or event occurs
resulting in “Good Reason” pursuant to Section 5.2.
 
Inventions:  Those discoveries, developments, concepts and ideas, whether or not
patentable, relating to the present, future and prospective activities and
Products and Services of the Company and its Affiliates, which such activities
and Products and Services are known to Executive by virtue of Executive’s
employment with the Company and its Affiliates.
 
Equity Incentive Plan:  SNI’s 1997 Equity Participation Plan, SNI’s 2004
Incentive Award Plan, as either may be amended from time to time, and any other
plan or arrangement under which SNI (or any successor thereto) or its
subsidiaries grant equity-based awards.
 
Options:  Stock option awards granted pursuant to the Equity Incentive Plan.
 
Nutraceutical Industry:  The manufacture and sale of nutritional products
whether in the form of drinks, bars, herbs, minerals, supplements, powders,
vitamins or pills or otherwise but not the food and beverage industry generally.
 
Products and Services:  All products or services sold, rented, leased, rendered
or otherwise made available to its customers by the Company and its Affiliates,
or otherwise the subject of the business of the Company and its Affiliates.
 
Termination Date:  The effective date of the termination of Executive’s
employment with the Company for any reason.  In the event of Executive’s death,
the Termination Date shall be his date of death.  In the event of termination
under Sections 5.1 through 5.4, the Termination Date shall be specified in the
written notice.
 
Weider Group:  Weider Health and Fitness (or its successor) and its Affiliates.
 
SNI:  Schiff Nutrition International, Inc., a Delaware corporation and the
parent of the Company.
 
 
3

--------------------------------------------------------------------------------


 
 
2.  Employment.  Subject to the terms and conditions of this Agreement,
Executive hereby agrees to continue his employment as the President and Chief
Executive Officer of the Company reporting to the Board and to continue to
perform to the best of Executive’s ability, experience and talent those acts and
duties and to furnish those services to the Company and its Affiliates in
connection with and related to such position as the Board shall from time to
time direct, provided such acts and directives are consistent with the duties of
a chief executive officer.  Executive shall continue to use Executive’s best and
most diligent efforts to promote the interests of the Company and its
Affiliates. Executive shall continue to devote his full business time to his
duties to the Company. Executive shall continue to be provided with secretarial
services, an office and similar support services and facilitates as appropriate
to Executive’s position and responsibilities.
 
3.  Compensation and Benefits; Disability.
 
3.1.  Salary.  During the Employment Period, the Company shall pay Executive a
Base Salary at an annual rate of $488,000, payable in equal installments
pursuant to the Company’s customary payroll policies in force at the time of
payment (but in no event less frequently than monthly), less required payroll
deductions. Executive’s Base Salary shall be subject to review and increase in
the sole discretion of the Compensation Committee of the Board.
 
3.2.  Annual Bonus.  In addition to Executive’s Base Salary, during the
Employment Period Executive shall be eligible to participate in a bonus plan
established by the Board or the Board’s Compensation Committee for senior
executives.  The bonus plan will correspond to the Company’s fiscal year and
payments under the bonus plan shall be paid to Executive within 75 days after
the end of the Company’s fiscal year.  Executive’s target bonus percentage shall
be equal to 70% of his Base Salary, subject to review and increase in the sole
discretion of the Board’s Compensation Committee.  Executive shall not have
earned, and shall not be entitled to payment of, the Annual Bonus unless he
remains employed through the end of such fiscal year, except as provided in
Sections 5.4(c) and 6.1(a)(ii).
 
3.3.  Other Benefits.  Executive shall be entitled, during the Employment
Period, to participate, in any life insurance, disability insurance, health
insurance or hospital plans or other fringe benefits or benefit plans presently
in effect and hereafter maintained by the Company for executives generally.
Executive shall also be entitled to an automobile allowance in the amount of
$970 per month, subject to review and increase in the sole discretion of the
Board’s Compensation Committee..
 
3.4.  Vacation.  Executive shall be entitled to the great of four weeks vacation
time per year, or such amount of vacation time provided to senior executives of
the Company under the Company’s vacation pay policies as in effect from time to
time.
 
3.5.  Expenses.  Pursuant to the Company’s customary policies in force at the
time of payment, Executive shall be promptly reimbursed, against presentation of
vouchers or receipts therefor, for all authorized expenses properly incurred by
Executive on the Company’s behalf in the performance of Executive’s duties
hereunder.
 
4.  Employment Period.
 
4.1.  Termination of Employment Period.  The Employment Period shall continue
through the Expiration Date unless terminated prior to such date by the earliest
of (a) Executive’s discharge for Cause pursuant to Section 5.1, (b) Executive’s
discharge without Cause pursuant to Section 5.3, (c) Executive’s death, (d)
Executive’s termination because of disability, pursuant to Section 5.4(b) or (e)
termination of this Agreement by Executive for Good Reason pursuant to
Section 5.2; unless, however, the Employment Period is extended pursuant to the
following sentence. The Employment Period shall automatically be extended for up
to three successive one year terms unless either party hereto gives written
notice (pursuant to Section 12) of non-extension to the other no later than
three months prior to the end of the otherwise applicable term. In all events,
the post employment provisions of Section 8 shall survive termination of the
Employment Period.
 
 
4

--------------------------------------------------------------------------------


 
 
5.  Termination of Employment.
 
5.1.  By Company for Cause.  The Company may discharge Executive and terminate
this Agreement for Cause upon written notice to Executive.  As used in this
Section, “Cause” shall mean any one or more than one of the following:
 
(a)  Gross or willful misconduct of Executive during (i) the Employment Period
or (ii) any prior period of employment of Executive in an executive capacity by
any person or entity if not disclosed to the Company prior to the execution
hereof;
 
(b)  Executive’s conviction or plea of guilty or nolo contendere to a fraud or
felony during the Employment Period;
 
(c)  Executive’s substantial and willful failure to follow specific and lawful
substantive written directives or resolutions of the Board;
 
(d)  Executive’s willful and knowing violation of any rules or regulations of
any governmental or regulatory body, which is materially injurious to the
financial condition of the Company;
 
(e)  Executive’s drug, alcohol or substance abuse (to the extent not protected
by the Americans with Disabilities Act or similar state law) during the
Employment Period; or
 
(f)  any material breach of any of the terms of this Agreement which is not
corrected after written notice and a reasonable cure period not to exceed 15
days.
 
Upon discharge of Executive for Cause, the Company shall be relieved and
discharged of all obligations to make payments to Executive which would
otherwise be due under this Agreement, except as to Base Salary earned for
actual services rendered prior to the date of discharge.
 
5.2.  By Executive.  Executive may terminate this Agreement for “Good Reason”
upon written notice to the Company.  As used in this Section 5.2, “Good Reason”
shall mean: (a) the Company’s material breach of any of the terms of this
Agreement; or (b) a Change in Control occurs and Executive does not become the
chief executive officer of the principal operating business of the surviving
entity.
 
5.3.  By Company  without Cause.  The Company may, on 30 days written notice to
Executive, terminate this Agreement without cause at any time during the
Employment Period.
 
5.4.  Termination on Executive’s Death or Disability.
 
(a)  This Agreement and the Employment Period shall terminate, and the Company
shall be relieved and discharged of all obligations to make further payment to
Executive after the date of the death of Executive, except as described in
subsection (c).
 
(b)  If, during the Employment Period, Executive shall become ill, disabled, or
otherwise incapacitated so as to be unable regularly to perform Executive’s
usual duties for a period in excess of 180 total days during any consecutive 12
months, then the Company shall have the right to terminate this Agreement on 10
days written notice to Executive.
 
(c)  In case of termination of employment described in subsections (a) or (b),
the Company shall pay to Executive, or his estate, all salary earned for actual
services rendered prior to the Termination Date and, in addition, a pro-rated
bonus at the level of 100% of his Base Salary (calculated as the product of his
then rate of Base Salary and the fraction of the fiscal year elapsed through the
date of termination of Executive’s employment) in a single lump sum within ten
(10) business days of the Termination Date.
 
(d)  Upon a termination of Executive’s employment pursuant to subsections (a) or
(b),  unless otherwise provided in the applicable equity award agreement all
Options (or Equity Awards) that would have become exercisable (or vested) on or
before the first anniversary of the date of grant following the Termination Date
shall become exercisable (or vested) upon the Termination Date.
 
 
5

--------------------------------------------------------------------------------


 
 
6.  Payments on Certain Terminations.
 
6.1.  Severance Payments.  Upon a termination of Executive’s employment pursuant
to Sections 5.2 or 5.3 or a notice of non-renewal given by the Company pursuant
to Section 4.1, and in consideration of and subject to Executive’s delivery to
the Company of a release that becomes irrevocable within 30 days of Executive’s
Separation from Service (as defined below), in form and substance reasonably
satisfactory to the Company, of any claims that Executive might have against the
Company:
 
(a)  the Company shall make payments to Executive, as liquidated damages in lieu
of all other claims, of an amount equal to the sum of:
 
(i)  Executive’s Base Salary, and
 
(ii)  the greater of Executive’s Annual Bonus for the prior fiscal year or
Executive’s Base Salary.
 
Subject to Section 9, such amount shall be paid in 24 equal semi-monthly
installments, without interest, beginning on the first business day of the first
month that is at least 30 days following Executive’s separation from service
with the Company and/or its Affiliates within the meaning of Section
409A(a)(2)(A)(i) of the Internal Revenue Code and the regulations thereunder
(the “Separation from Service”).  The Company shall have no obligation to make
such payments in the event of a breach by Executive of Executive’s covenants in
Section 8.
 
(b)  Unless otherwise provided in the applicable equity award agreement, all
Options (or Equity Awards) that would have become exercisable (or vested) on or
before the first anniversary of the date of grant following the Termination Date
shall become exercisable (or vested) upon the Termination Date; and,
 
(c)  In the event Executive’s employment with the Company is terminated pursuant
to Section 5.2 or 5.3, subject to Section 9 of this Agreement, Executive and
Executive’s covered dependents shall be entitled to continue to receive, at the
expense of the Company (other than Executive’s continued payments of the current
portion of such costs for Executive and his covered dependents), and participate
in, for a period of 12 months from the Termination Date, any life insurance,
disability insurance, dental insurance, health insurance or hospital plans of
the Company in effect at the Termination Date (as such plans may be amended from
time to time thereafter); provided, that, in the event of Executive’s
termination of employment “in connection with a Change in Control” (as defined
in Section 7), such benefits shall be substantially similar in the aggregate to
(or greater than) the benefits provided to Executive and his covered dependents
immediately prior to the Change in Control (or, if greater, the benefits
provided to Executive and his covered dependents immediately prior to
Executive’s termination of employment).
 
7.  Change in Control Severance Payment.
 
In addition to any severance payments Executive may be entitled to receive under
Section 6.1, if Executive’s employment with the Company is terminated pursuant
to Section 5.2 or 5.3 and such termination is made “in connection with a Change
in Control,” then in consideration of and subject to the delivery by Executive
to the Company of a release, in form and substance reasonably satisfactory to
the Company, of any claims that Executive might have against the Company, the
Company shall pay to Executive an amount equal to his then current Base Salary
(the “CIC Severance Benefit”).  Subject to Section 9 of this Agreement and the
execution and non-revocation by Executive of the release described above, the
Enhanced Severance Benefit shall be paid to Executive, without interest, in 24
equal semi-monthly installments, beginning on the first business day of the
thirteenth  month following Executive’s Separation from Service. For purposes of
this Agreement, any termination “in connection with a Change in Control” shall
be any termination pursuant to Section 5.2 or 5.3 of the Employment Agreement
during the period beginning 90 days prior to and concluding 12 months following
the consummation of a Change in Control, provided that the Change in Control is
both (i) subject to a definitive written purchase, sale, merger or similar
agreement entered into during the period beginning on the Effective Date and
ending on the Expiration Date and (ii) consummated on or prior to the expiration
of six months following the Expiration Date.  The payments provided herein are
expressly in addition to and not a substitution for any payments Executive is
entitled to receive under Section 6.1 of this Agreement for such terminations.
 
8.  Parachute Payments.
 
8.1.  If it is determined (as hereafter provided) that any payment, compensation
or other benefit provided by the Company (or any successor entity) to or for the
benefit of Executive under this Agreement or any other plan, agreement or
arrangement (the “Payments”) would be subject to the excise tax imposed by Code
Section 4999 (a “Parachute Tax”), or any tax, interest, penalty or other expense
incurred by Executive pursuant to Code Section 409A (a “Deferred Compensation
Tax”) to which Executive would not have been subject but for the Company’s
failure to pay any severance amounts pursuant to the provisions of Section 6, 7
and 9 of this Agreement or other failure to make such payments in a manner that
avoids such payments qualifying as deferred compensation under Section 409A of
the Code (collectively, a “Payment”), then Executive shall be entitled to
receive an additional payment or payments (a “Gross-Up Payment”) in an amount
such that, after payment by Executive of all taxes (including any Parachute Tax
or Deferred Compensation Tax) imposed upon the Gross-Up Payment, Executive
retains an amount of the Gross-Up Payment equal to the Parachute Tax and/or
Deferred Compensation Tax imposed upon the Payment.
 
 
6

--------------------------------------------------------------------------------


 
 
 
8.2.  Subject to the provisions of Section 8.1 hereof, all determinations
required to be made under this Section 8, including whether a Parachute Tax or
Deferred Compensation Tax is payable by Executive with regard to a Payment and
the amount of such Parachute Tax or Deferred Compensation Tax and whether a
Gross-Up Payment is required and the amount of such Gross-Up Payment, shall be
made by the nationally recognized firm of certified public accountants (the
“Accounting Firm”) used by the Company prior to the Change in Control (or, if
such Accounting Firm declines to serve, the Accounting Firm shall be a
nationally recognized firm of certified public accountants selected by the
Company).  For purposes of making the calculations required by this Section, the
Accounting Firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G, 4999 and 409A of the Code, provided
that the Accounting Firm’s determinations must be made with substantial
authority (within the meaning of Section 6662 of the Code).  The Accounting Firm
shall be directed by the Company or Executive to submit its preliminary
determination and detailed supporting calculations to both the Company and
Executive within 15 calendar days after the determination date, if applicable,
and any other such time or times as may be requested by the Company or
Executive.  If the Accounting Firm determines that any Parachute Tax or Deferred
Compensation Tax is payable by Executive with regard to a Payment, the Company
shall pay the required Gross-Up Payment to, or for the benefit of, Executive
within five business days after receipt of such determination and
calculations.  If the Accounting Firm determines that no Parachute Tax or
Deferred Compensation Tax is payable by Executive with regard to a Payment, it
shall, at the same time as it makes such determination, furnish Executive with
an opinion that he has substantial authority not to report any Parachute Tax or
Deferred Compensation Tax on his federal tax return.  Any good faith
determination by the Accounting Firm as to whether a Gross-Up Payment is to be
made with regard to a Payment and the amount of the Gross-Up Payment shall be
binding upon the Company and Executive absent a contrary determination by the
Internal Revenue Service or a court of competent jurisdiction; provided,
however, that no such determination shall eliminate or reduce the Company’s
obligation to provide any Gross-Up Payments that shall be due as a result of
such contrary determination.  As a result of the uncertainty in the application
of Code Section 4999 or Code Section 409A at the time of any determination by
the Accounting Firm hereunder, it is possible that Gross-Up Payments that will
not have been made by the Company should have been made (an “Underpayment”),
consistent with the calculations required to be made hereunder.  In the event
that the Company exhausts or fails to pursue its remedies pursuant to Section
8.6 hereof and Executive thereafter is required to make a payment of any
Parachute Tax or Deferred Compensation Tax, Executive shall direct the
Accounting Firm to determine the amount of the Underpayment that has occurred
and to submit its determination and detailed supporting calculations to both the
Company and Executive as promptly as possible.  Any such Underpayment shall be
promptly paid by the Company to, or for the benefit of, Executive within five
business days after receipt of such determination and calculations.
 
8.3.  The Company and Executive shall each provide the Accounting Firm access to
and copies of any books, records and documents in the possession of the Company
or Executive, as the case may be, reasonably requested by the Accounting Firm,
and otherwise cooperate with the Accounting Firm in connection with the
preparation and issuance of the determination contemplated by Section 8.2
hereof.
 
8.4.  The federal tax returns filed by Executive (or any filing made by a
consolidated tax group which includes the Company) shall be prepared and filed
on a basis consistent with the determination of the Accounting Firm with respect
to the Parachute Tax or Deferred Compensation Tax payable by
Executive.  Executive shall make proper payment of the amount of any Parachute
Tax or Deferred Compensation Tax, and at the request of the Company, provide to
the Company true and correct copies (with any amendments) of his federal income
tax return as filed with the Internal Revenue Service, and such other documents
reasonably requested by the Company, evidencing such payment.  If prior to the
filing of Executive’s federal income tax return, the Accounting Firm determines
in good faith that the amount of the Gross-Up Payment should be reduced,
Executive shall within five business days pay to the Company the amount of such
reduction.
 
8.5.  The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by Sections 8.2
and 8.4 hereof shall be borne by the Company.  If such fees and expenses are
initially advanced by Executive, the Company shall reimburse Executive the full
amount of such fees and expenses within five business days after receipt from
Executive of a statement therefor and reasonable evidence of his payment
thereof.
 
8.6.  In the event that the Internal Revenue Service claims that any payment or
benefit received under this Agreement constitutes an “excess parachute payment”
within the meaning of Code Section 280G(b)(1), Executive shall notify the
Company in writing of such claim.  Such notification shall be given as soon as
practicable but not later than 10 business days after Executive is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid.  Executive shall not
pay such claim prior to the expiration of the 30 day period following the date
on which Executive gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is
due).  If the Company notifies Executive in writing prior to the expiration of
such period that it desires to contest such claim, Executive shall (i) give the
Company any information reasonably requested by the Company relating to such
claim; (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company and reasonably satisfactory to
Executive; (iii) cooperate with the Company in good faith in order to
effectively contest such claim; and (iv) permit the Company to participate in
any proceedings relating to such claim; provided, however, that the Company
shall bear and pay directly all costs and expenses (including, but not limited
to, additional interest and penalties and related legal, consulting or other
similar fees) incurred in connection with such contest and shall indemnify and
hold Executive harmless, on an after-tax basis, for and against for any
Parachute Tax or income tax or other tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses.
 
 
7

--------------------------------------------------------------------------------


 
 
8.7.  The Company shall direct Executive with regard to all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive on an interest-free basis (to the extent permitted by applicable
law), and shall indemnify and hold Executive harmless, on an after tax basis,
from any Parachute Tax or Deferred Compensation Tax (or other tax including
interest and penalties with respect thereto) imposed with respect to such
advance or with respect to any imputed income with respect to such advance; and
provided, further, that if Executive is required to extend the statue of
limitations to enable the Company to contest such claim, Executive may limit
this extension solely to such contested amount.  The Company’s right to direct
Executive with regard to the contest shall be limited to issues with respect to
whether and the extent to which a payment or benefit is an “excess parachute
payment” pursuant to Code Section 280G(b)(1), the imposition of the Parachute
Tax under Code Section 4999 and the imposition of the Deferred Compensation Tax
under Code Section 409A, and Executive shall be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority.  In addition, the Company shall not direct Executive
to take a position or agree to any final resolution if such position or
resolution could reasonably be expected to adversely affect Executive unrelated
to matters covered hereto, unless Executive consents in writing to such position
or agreement.
 
8.8.  If, after the receipt by Executive of an amount advanced by the Company in
connection with the contest of the Parachute Tax or Deferred Compensation Tax
claim, Executive receives any refund with respect to such claim, Executive shall
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto); provided,
however, if the amount of that refund exceeds the amount advanced by the Company
Executive may retain such excess.  If, after the receipt by Executive of an
amount advanced by the Company in connection with a Parachute Tax or Deferred
Compensation Tax claim, a determination is made that Executive shall not be
entitled to any refund with respect to such claim and the Company does not
notify Executive in writing of its intent to direct Executive to contest the
denial of such refund prior to the expiration of 30 days after such
determination such advance shall be deemed to be in consideration for services
rendered after the Termination Date.
 
9.  Code Section 409A.  If Executive is a “specified employee”, as defined in
Code Section 409A(a)(2)(B)(i), with respect to the Company and its
affiliates,  any benefit payable under this Agreement that constitutes a
deferral of compensation subject to Internal Revenue Code Section 409A that is
payable upon or within the six months following Executive’s Separation from
Service, shall be paid upon the date which is six months after the date of
Executive’s Separation from Service (or, if earlier, the date of Executive’s
death). If any benefit payable under this Agreement is exempt from Code Section
409A (for example certain amounts payable upon an involuntary separation from
service), such benefit shall not be delayed, but shall be paid in accordance
Sections 6 and/or 7 of this Agreement.
 
10.  Inventions, Confidential Information and Related Matters.
 
10.1.  Assignment of Inventions.  Executive hereby assigns and transfers to the
Company any and all works of authorship, inventions and innovations (whether
deemed patentable or not), which relate to the business of the Company and which
are made by Executive (or by Executive jointly with others) during the term of
Executive’s employment and/or within one year after the termination of
Executive’s employment with the Company or any of its Affiliates, if such work
of authorship, invention, or innovation is based upon or relates to Confidential
Information acquired by Executive during the term of employment with the Company
or any of its Affiliates.  For purposes of copyright law, any such work of
authorship shall be deemed a work made for hire.  Executive agrees to promptly
disclose to the Company and its Affiliates all such works of authorship,
inventions, and innovations.  Executive agrees to execute any document
reasonably requested by the Company and/or its Affiliates that is necessary or
appropriate to document, perfect, or effect the intention of this Section 10 or
to secure any patent, copyright registration (as a work made for hire),
trademark registration or other protection thereof for the Company and its
Affiliates.
 
10.2.  Restrictions on Use and Disclosure.  Except as otherwise required by
Executive’s employment duties for the Company or any of its Affiliates,
Executive shall maintain in strict confidence and shall not directly, indirectly
or otherwise, use, publish, disclose or disseminate, or use for Executive’s
benefit or the benefit of any person, firm, corporation or entity, any
Confidential Information of or relating to the Company or its Affiliates (or
which the Company or its Affiliates has a right to use).  For purposes of this
Agreement “Confidential Information” shall mean all confidential and proprietary
information of the Company and its parents, subsidiaries and affiliates, whether
in oral, written or electronic form or obtained by observation or otherwise,
whether or not legended or otherwise identified as confidential or proprietary
information, and whether or not discovered or developed by Executive or known or
obtained by Executive as a consequence of Executive’s employment with the
Company or any of its Affiliates at any time as employee or agent.  Confidential
Information shall include, without limitation, all scientific, clinical,
engineering, technical, process, method or commercial data, information or
know-how, relating to the research, development, manufacture, distribution, sale
or marketing of any vitamins, minerals, nutritional supplements, sports
nutrition products, beverages, food bars, powdered food supplements, or other
products or product lines of the Company and its Affiliates.  Confidential
Information shall also include, without limitation, all customer lists, pricing
data, sources of supply and related supplier and vendor information, purchasing,
operating or other cost data, manufacturing methods, quality control
information, regulatory information, employee and compensation information,
financial data, trade secrets, formulas, intellectual property, manuals,
financial data, forecasts, business plans, expansion or acquisition plans and
product development information and plans.  Notwithstanding the foregoing,
Confidential Information shall not include (i) information, from a source other
than the Company and its Affiliates, which is in Executive’s possession on the
date hereof or subsequently becomes available to Executive so long as such
information was lawfully obtained and is not, to the knowledge of Executive,
subject to another confidentiality agreement or obligation of secrecy to the
Company, its Affiliates or another person, or (ii) information which becomes
generally available to the public other than directly or indirectly as a result
of disclosure by Executive or another party bound by legal obligations
prohibiting such disclosure.
 
 
8

--------------------------------------------------------------------------------


 
 
10.3.  Return of Documents and Materials.  Upon termination of Executive’s
employment, Executive shall forthwith deliver to the Company all Confidential
Information and Inventions embodied in any form, including all copies, then in
Executive’s possession or control, whether prepared by Executive or others, as
well as all other Company property in Executive’s possession or control.
 
10.4.  Competitive Activities.  From the date hereof and (a) during the term of
this Agreement and (b) thereafter until the “Competition Date” which shall be
 
(i)  in the case of terminations of Executive’s employment pursuant to Sections
5.2 or 5.3, the 182nd day following the Termination Date, or
 
(ii)  in the case of any other termination of Executive’s employment, the first
anniversary of the Termination Date,
 
Executive shall not, directly or indirectly, within the territorial United
States, become an employee or consultant or otherwise render services to, lend
funds to, serve on the board of, invest in (other than as a 1% or less
shareholder of a publicly-traded corporation) or guarantee the debts of, any of:
Leiner Health Products, Perrigo, NBTY, Nutraceutical, Inc. or Pharmavite or any
newly created, successor or acquired businesses of same which competes with the
Company in the Nutraceutical Industry or any business newly created by Executive
following termination of employment which competes with the Company in the
Nutraceutical Industry; provided, however, that in no event shall the
restrictions set forth in this Section 10.4 prohibit Executive from providing
services to, lending funds to, serving on the board of, investing in or
guaranteeing the debts of any entity which is an Affiliate of the Company at the
time such action is taken.  The Board may in its sole discretion give Executive
written approval to engage in such activities or render such services after
termination of this Agreement if Executive and such prospective firm or business
organization gives the Company written assurances, satisfactory to the Board in
its sole discretion, that the integrity of the Confidential Information, the
Inventions and the good will of the Company and its majority owned Affiliates
will not be jeopardized by such employment.  Executive shall, for a period of 12
months after the Competition Date notify the Company of any change in address
and identify each subsequent employment or business activity in which Executive
shall engage during such 12 months, stating the name and address of the employer
or business organization and the nature of Executive’s position.
 
10.5.  Solicitation of Executives.  From the date hereof until 12 months after
the termination of Executive’s employment with the Company, Executive shall not,
without the prior written approval of the Board of the Company, directly or
indirectly, solicit, raid, entice or induce any person who presently is or at
any time during the term hereof shall be an employee of the Company or its
majority owned Affiliates and who was or is eligible for a grant under the
Equity Incentive Plan or any successor plan, to become employed by any other
person, firm or corporation in any business in competition with the Company.
 
11.  No Other Contracts.  Executive represents and warrants that neither the
execution and delivery of this Agreement by Executive nor the performance by
Executive of Executive’s obligations hereunder, shall constitute a default under
or a breach of the terms of any other agreement, indenture or contract to which
Executive is a party or by which Executive is bound, nor shall the execution and
delivery of this Agreement by Executive or the performance of Executive’s duties
and obligations hereunder give rise to any claim or charge against either
Executive or the Company based upon any other contract, indenture or agreement
to which Executive is a party or by which Executive is bound.
 
12.  Notices.  Any notices or communication given by any party hereto to the
other party shall be in writing and personally delivered or mailed by registered
or certified mail, return receipt requested, postage prepaid.  Notices shall be
addressed to the parties at the addresses set forth above.  Mailed notices shall
be deemed given when received.  Any person entitled to receive notice may
designate in writing, by notice to the others, such other address to which
notices to such party shall thereafter be sent.
 
13.  Miscellaneous.
 
13.1.  Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersede any and all
prior agreements of the parties with respect to such subject matter.
 
13.2.  Amendment; Waiver.  This Agreement may not be amended, supplemented,
canceled or discharged, except by written instrument executed by the party
affected thereby.  No failure to exercise, and no delay in exercising, any
right, power or privilege hereunder shall operate as a waiver thereof.  No
waiver of any preceding or succeeding breach of this Agreement.
 
13.3.  Binding Effect; Successors; Assignment.
 
(a)  The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise, including, without
limitation, any successor due to a Change in Control) to the business or assets
of the Company, by agreement in form and substance reasonably satisfactory to
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent the Company would be required to perform if no
such succession had taken place.  This Agreement will be binding upon and inure
to the benefit of the Company and any successor to the Company, including,
without limitation, any person directly or indirectly acquiring the business or
assets of the Company in a transaction constituting a Change in Control (and
such successor shall thereafter be deemed the “Company” for the purpose of this
Agreement), but will not otherwise be assignable, transferable or delegable by
the Company.
 
(b)  This Agreement will inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees, but will not otherwise be
assignable, transferable or delegable by Executive.
 
 
9

--------------------------------------------------------------------------------


 
 
13.4.  Headings.  The headings contained in this Agreement (except those in
Section 1) are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.
 
13.5.  Governing Law; Interpretation.  This Agreement shall be construed in
accordance with and governed for all purposes by the laws and public policy of
the State of Utah applicable to contracts executed and to be wholly performed
within such State.  Service of process in any dispute shall be effective (a)
upon the Company, if served on any senior officer of the Company; (b) upon
Executive, if served at Executive’s residence last known to the
Company.  Executive acknowledges that breach of Sections 10.1 through 10.5 would
entail irreparable injury and that, in addition to the Company’s other express
and implied remedies, the Company shall be entitled to injunctive and other
equitable relief to prevent any actual, intended or likely such breach.
 
13.6.  Further Assurances.  Each party agrees at any time, and from
time-to-time, to execute, acknowledge, deliver and perform, and/or cause to be
executed, acknowledged, delivered and performed, all such further acts, deeds
assignments, transfers, conveyances, powers of attorney and/or assurances as may
be necessary, and/or proper to carry out the provisions and/or intent of this
Agreement.
 
13.7.  Gender; Singular/Plural.  In this Agreement, the use of one gender (e.g.,
“he”, “she” and “it”) shall mean each other gender; and the singular shall mean
the plural, and vice versa, all as the context may require.
 
13.8.  Severability.  The parties acknowledge that the terms of this Agreement
are fair and reasonable at the date signed by them.  However, in light of the
possibility of a change of conditions or differing interpretations by a court of
what is fair and reasonable, the parties stipulate as follows: if any one or
more of the terms, provisions, covenants and restrictions of this Agreement
shall be determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated; further, if any one or more of
the provisions contained in this Agreement shall for any reason be determined by
a court of competent jurisdiction to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed, by limiting or
reducing it, so as to be enforceable to the extent compatible with then
applicable law.
 
13.9.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original.
 
13.10.   Indemnification.  The Company indemnifies Executive to the full extent
available under the Company’s Articles of Incorporation and Bylaws.
 

10

--------------------------------------------------------------------------------



EXECUTION
 
The parties, intending to be legally bound, executed this Agreement as of the
date first above written, whereupon it became effective in accordance with its
terms.
 




BRUCE J. WOOD
 
___________________________________
 
SCHIFF NUTRITION GROUP, INC.
 
By: ___________________________________
 
Title: __________________________________




11

--------------------------------------------------------------------------------


